     Case 20-00343     Doc 15        Filed 11/05/20 Entered 11/05/20 08:50:43        Desc Main
                                       Document     Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:

GEORGE ASIEDU,
                                                      Case No. 20-00343 (Adversary)
                        Plaintiff,
                                                      Case No. 20-13842
         v.
                                                      Chapter 13
BANK OF AMERICA successor by merger
to BAC HOME LOANS LP d/b/a                            Judge Timothy A. Barnes
COUNTRY WIDE HOME LOANS
(defunct), PENNYMAC HOME LOAN
SERVICING, VERIPRO SOLUTIONS,
FED LOAN SERVING, CITY OF
CHICAGO FINANCE, CAPITAL LOAN
AUTO FINANCING, PEOPLES GAS, and
ASSOCIATED IN SLEEP MEDICINE,

                        Defendants.

                        DEFENDANT FEDLOAN SERVICING’S
                     MOTION TO DISMISS ADVERSARY COMPLAINT

         Defendant FedLoan Servicing (“FedLoan”), by and through its counsel, Bryan Cave

Leighton Paisner LLP, moves to dismiss the claims against it in the Adversary Complaint

(“Complaint”) filed by Debtor/Plaintiff George Asiedu (“Plaintiff”) pursuant to Fed. R. Bankr. P.

7012 and 7021 and Fed. R. Civ. P. 12(b)(6) and 21. In support of its Motion, FedLoan states as

follows:

I.       INTRODUCTION

         Plaintiff filed this adversary proceeding to obtain, among other things, a discharge of his

student loan debt. FedLoan is a servicer of Plaintiff’s student loan. Plaintiff filed for Chapter 13

bankruptcy in this Court on July 13, 2020. Plaintiff’s bankruptcy petition identifies FedLoan as

one of his creditors, and also lists his student loan in the Summary of Assets and Liabilities. On
    Case 20-00343       Doc 15      Filed 11/05/20 Entered 11/05/20 08:50:43                  Desc Main
                                      Document     Page 2 of 8



September 21, 2020, Plaintiff filed the Complaint to initiate this adversary proceeding against

numerous defendants, including FedLoan.1 The Complaint is nonsensical, but Plaintiff’s focus

appears to be on his mortgage and home loan.

        Count I of the Complaint appears directed at Defendant Bank of America N.A. and

alleges violations of the Gramm-Leach-Bliley Act regarding what Plaintiff describes as “a

pattern of racketeering activity.” (ECF 1, p. 6.) Count II also appears to be directed at Bank of

America and alleges “Obstruction of Justice” and appears to claim that Judge Schmeterer and

bankruptcy trustee Tom Vaughn are part of the alleged obstruction. (ECF 1, p. 9.) Count III is

styled “Laundering of monetary instrument per Mortgage Breach of Contract,” but asserts a

litany of claims, including violations of the Truth in Lending Act, Illinois Consumer Fraud Act,

Equal Credit Opportunity Act, as well as “loan flipping” and “Trover Defense.” (ECF 1, pp. 11-

73.) Plaintiff’s claim against FedLoan is unclear, but appears to be included in Count III and is

styled “Brunner.” (ECF 1, p. 13.) He seeks a discharge of his student loan because he contends

“I am under undue hardship now and in the near future to repay my student loan debt and still

maintain minimal standard of living.” (Id.)

        These claims against FedLoan should be dismissed with prejudice because FedLoan is

not a proper defendant. FedLoan is not a “creditor” as defined by the Bankruptcy Code because

it does not have any ownership interest in the student loan—it merely services the loan. As such,

FedLoan cannot award the remedy being sought in this adversary action, i.e., a discharge of

Plaintiff’s liability for the student loan. Simply stated, Plaintiff cannot state a claim against

1
  Plaintiff claims to bring his Complaint pursuant to Federal Rules of Civil Procedure 3(a), 8(a) and 20.
See ECF 1, ¶ 1 (Case No. 20-343). Rule 8(a) requires “a short and plain statement of the claim showing
that the pleader is entitled to relief.” In re Park, 314 B.R. 378, 384 (Bankr. N.D. Ill. 2004), citing Fed. R.
Civ. P. 8(a); Fed. R. Bankr.P. 7008(a). However, the Complaint is anything but a “short and plain
statement” given that FedLoan and the Court are required to wade through over 80 paragraphs of
meandering allegations in order to interpret Plaintiff’s claims.


                                                      2
    Case 20-00343        Doc 15     Filed 11/05/20 Entered 11/05/20 08:50:43                 Desc Main
                                      Document     Page 3 of 8



FedLoan regarding the dischargeability of the loan under the Bankruptcy Code. Therefore, the

Court should dismiss with prejudice the claims against FedLoan pursuant to Fed. R. Bankr. P.

7012 and 7021, as well as Fed. R. Civ. P. 12(b)(6) and 21.

II.        BACKGROUND

           Plaintiff obtained a federal student loan (the “Loan”) in 2003. See FedLoan Declaration

of in Support of Motion to Dismiss, attached hereto as Exhibit A (“FedLoan Decl.”), at ¶ 8.2 The

Loan is owned by the United States Department of Education. Id. at ¶ 9. FedLoan does not have

any ownership interest in the Loan. Id. at ¶¶ 9-10. FedLoan merely services the Loan on behalf

of the Department of Education. Id. at ¶ 11. As loan servicer, FedLoan is responsible for,

among other things, sending monthly loan statements to borrowers and collecting payments. Id.

at ¶ 12.

           On July 13, 2020, Plaintiff filed for bankruptcy protection under Chapter 13 of Title 11 of

the United States Code, 11 U.S.C. § 101 et seq. See ECF 1 (Case No. 20-13842).3 Plaintiff’s

Voluntary Petition names FedLoan as a creditor, and lists $31,426 in the Loan in the Summary of

Assets and Liabilities. See ECF 1, 15 (Case No. 20-13842). However, FedLoan is not listed in

his Chapter 13 Plan. See ECF 17 (Case No. 20-13842).




2
  The Court can consider FedLoan’s Declaration and the documents attached thereto, including Plaintiff’s
promissory note establishing the Department of Education as owner of the Loan, because it is central to
the elements of Plaintiff’s claim for the discharge of his student loan debt. See, e.g., Elward v. Electrolux
Home Prod., Inc., 264 F. Supp. 3d 877, 886 (N.D. Ill. 2017) (considering exhibits to the defendant’s
motion to dismiss when such exhibits concerned “the elements of plaintiff’s claim”).
3
 This is the second Chapter 13 bankruptcy case that Plaintiff has filed this year. The first case was filed
on March 18, 2020, and dismissed on May 6, 2020 based on Plaintiff’s failure to make his plan payments.
(ECF 34 and 35, Case No. 20-7800)
                                                     3
  Case 20-00343          Doc 15   Filed 11/05/20 Entered 11/05/20 08:50:43              Desc Main
                                    Document     Page 4 of 8



III.   ARGUMENT

       A.      The Adversary Claims Against FedLoan Should Be Dismissed Under Fed. R.
               Civ. P. 21 Because FedLoan is Misjoined as a Defendant.

       As an initial matter, Plaintiff’s adversary claims against FedLoan should be dismissed

because it cannot provide the relief requested by Plaintiff (i.e., a discharge of his liability for the

Loan), and is therefore is misjoined as a defendant. Under Rule 21, which applies to this

proceeding pursuant to Fed. R. Bank. Proc. 7021:

               On motion or on its own, the court may at any time, on just terms,
               add or drop a party. The court may also sever any claim against a
               party.

See Fed. R. Civ. P. 21. The Court has discretion to dismiss misjoined parties from an action.

See Cargo Pac. Logistics, Inc. v. Concord Exp., Inc., No. 96 C 2558, 1996 WL 699649, at *6

(N.D. Ill. Nov. 27, 1996).

       The debt evidenced by a loan is owed to the owner of the loan, not the servicer. See In re

Aalabdulrasul, No. ADV 11-09089, 2012 WL 1597277, at *1 (Bankr. N.D. Iowa May 7, 2012).

Thus, “no purpose would be served in declaring the debt dischargeable” as to the servicer of the

loan. Id., quoting Srinivasan v. Sallie Mae, Inc., No. 10-1545, 2010 WL 3633062, at *3 (Bankr.

D.N.J. Sept. 7, 2010). Consequently, a loan servicer is not a proper party to a claim to discharge

student loan debt because the servicer “cannot provide the relief Debtor seeks under 11 U.S.C. §

523(a)(8).” Id. at *2.

       For this reason, federal bankruptcy courts routinely dismiss bankruptcy adversary

proceedings against student loan servicers when the debtor seeks a discharge of his or her

liability for the student loans. See e.g., In re Farina, No. 16-51125-BEM, 2016 WL 4398411, at

*2-3 (Bankr. N.D. Ga. June 16, 2016) (finding that the debtor did not state a plausible claim for

discharge of student loan debt against student loan servicer when the debtor did “not allege that

                                                  4
  Case 20-00343       Doc 15     Filed 11/05/20 Entered 11/05/20 08:50:43             Desc Main
                                   Document     Page 5 of 8



Plaintiff owes a debt to Defendant or that Defendant has any interest in Plaintiff's student

loans”); Shanks v. Sallie Mae (In re Shanks), No. 14-52925, AP No. 14-5189, 2014 WL

4365962, at *1-2 (Bankr. N.D. Ga. Aug. 28, 2014) (dismissing adversary complaint against

defendant that did not have “any interest in the student loans other than as a servicer”); In re

Aalabdulrasul, 2012 WL 1597277, at *1 (finding that the defendant student loan servicer was not

a proper defendant because it did not own the loans and was not owed any debt by the plaintiff);

Srinivasan v. Sallie Mae, Inc., No. 10-1545, 2010 WL 3633062, at *3 (Bankr. D.N.J. Sept. 7,

2010), aff'd, No. 10-12732 RTL, 2011 WL 3040218 (D.N.J. July 25, 2011) (adversary action

against loan servicer Sallie Mae dismissed based on finding that debtor did not owe a debt to

Sallie Mae which was only the servicer of the student loans).

       Additionally, earlier this year, this Court dismissed nearly identical adversary claims

brought by a debtor against FedLoan seeking the discharge of student loans – just as Plaintiff

seeks to do here. See In Re: Jamille Joan Edwards, Case No. 20-104 (ECF 1, 24). In that case,

FedLoan filed a motion to dismiss, arguing that it was an improper defendant because it merely

serviced the debtor’s student loans and did not have an ownership interest in the loans. See ECF

16, 17, 18, 19 (Case No. 20-104). The Court agreed with FedLoan and dismissed the adversary

claims against FedLoan because it was not a proper defendant. See ECF 24 (Case No. 20-104).

       The same result is warranted here. Plaintiff’s Loan is owned by the Department of

Education, not FedLoan. See FedLoan Decl., ¶¶ 9-10. FedLoan merely services the Loan. Id., at

¶ 11, Therefore, FedLoan is not a real party-in-interest because it cannot provide the relief sought

by Plaintiff, i.e., to discharge his liability for the debt under Section 523(a)(8). For this reason,

the Court should dismiss the adversary claims against FedLoan pursuant to Fed. R. Bank. Proc.

7021 and Fed. R. Civ. P. 21.



                                                 5
  Case 20-00343       Doc 15     Filed 11/05/20 Entered 11/05/20 08:50:43             Desc Main
                                   Document     Page 6 of 8



       B.      The Claims Should Also Be Dismissed under Rule 12(b)(6).

       The adversary claims against FedLoan also should be dismissed pursuant to Fed. R. Civ.

P. 12(b)(6), which applies to this proceeding pursuant to Fed. R. Bank. Proc. 7012(b). To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S. Ct. 1937, 1949, 173 L. Ed. 2d 868 (2009), citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

567, 127 S. Ct. 1955, 1972, 167 L. Ed. 2d 929 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Here, Plaintiff’s

adversary claims are inadequately pled because FedLoan is not a “creditor” under the

Bankruptcy Code and because Plaintiff’s claims are inadequately pled to the extent he attempts

to plead any claims other than for the discharge of the Loan.

               1.      FedLoan is not a “creditor.”

       Section 101 of the Bankruptcy Code (“Code”) defines “creditor” to be an “entity that has

a claim against the debtor.” See 11 U.S.C. § 101(10). The “creditor” for purposes of student

loans is the owner of the loan because that is the party that has an enforceable interest in the

loans. See Aalabdulrasul, 2012 WL 1597277, at *2. FedLoan is not a “creditor” of Plaintiff’s

Loans because it does not own the Loan. See FedLoan Decl., ¶ 9-10. FedLoan only services the

Loan, see id., ¶ 11, and, as the servicer of the Loan, it is not an entity that had a claim against

Plaintiff, that had a claim pursuant to §§ 348(d) and 502(f)-(i) of the Code, or that had a

community claim. Aalabdulrasul, 2012 WL 1597277, at *2. Consequently, Plaintiff cannot




                                                 6
    Case 20-00343     Doc 15     Filed 11/05/20 Entered 11/05/20 08:50:43            Desc Main
                                   Document     Page 7 of 8



maintain a claim against FedLoan, his adversary claims against FedLoan are inadequately pled,

and the claims should be dismissed with prejudice under Fed. R. Civ. P. 12(b)(6).4

               2.      To the extent Plaintiff attempts to plead any other claims against
                       FedLoan, those claims are inadequately pled.

        Plaintiff’s adversary claims against FedLoan are nonsensical. (ECF 1, pp. 2-18) As

described herein, it appears that Plaintiff’s only claims against FedLoan relate to the discharge of

his Loan. (Id.) While the Complaint lists a number of other statutes (for example, Truth in

Lending Act, Illinois Consumer Fraud Act, and Equal Credit Opportunity Act referenced in

Count III), those claims appear to be directed at Bank of America. (Id; Count I, II, and III.) To

the extent, however, Plaintiff intended to assert any other claims against FedLoan, those claims

are inadequately pled. Throughout the Complaint, Plaintiff repeatedly references “mortgage”

and “property,” and, at no time, references FedLoan or student loans other than to seek a

discharge of his liability for the Loan. (Id.) Thus, Plaintiff has failed to allege a “plausible”

claim that could “allows the court to draw the reasonable inference that [FedLoan] is liable for

the misconduct alleged.” Iqbal, 556 U.S. at 678. Additionally, although Plaintiff baldly alleges

that FedLoan “misused and abused my name through Credit Reporting Agencies” (ECF 1, p. 17-

18), he does not allege what FedLoan reported or how that “abused his name.” Nor could any

such allegation give rise to a viable claim against FedLoan because (a) Plaintiff has not alleged

that he disputed any of FedLoan’s credit reporting, which is a prerequisite for a claim under

Section 1681s-2(b) of the Fair Credit Reporting Act (“FCRA”), and (b) any other claims based

on FedLoan’s reporting would be preempted by Section 1681t(b)(1)(F) of the FCRA.



4Because the adversary claims against FedLoan should be dismissed with prejudice under Fed. R. Bank.
Proc. 7012(b) and 7021, the Court need not address whether Plaintiff’s request that the Loan be
discharged under the “Brunner Test.” See In re Davis, 608 B.R. 693, 703 (Bankr. N.D. Ill. 2019).

                                                 7
  Case 20-00343        Doc 15     Filed 11/05/20 Entered 11/05/20 08:50:43           Desc Main
                                    Document     Page 8 of 8



IV.    CONCLUSION

        WHEREFORE, for the reasons set forth above, Defendant FedLoan Servicing

respectfully requests that this Court entered an order that (a) grants this Motion to Dismiss, (2)

dismisses all claims asserted against FedLoan Servicing in the Adversary Complaint with

prejudice, and (3) enters any further relief that it deems just and fair.


Dated: November 5, 2020                         Respectfully submitted,

                                                BRYAN CAVE LEIGHTON PAISNER LLP

                                                By: /s/ Robert W. Brunner
                                                Robert W. Brunner (6203884)
                                                Matthew M. Petersen (6300547)
                                                161 North Clark Street, Suite 4300
                                                Chicago, IL 60601
                                                (312) 602-5000 (telephone)
                                                robert.brunner@bclplaw.com
                                                matt.petersen@bclplaw.com

                                                Attorneys for FedLoan Servicing




                                  CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on November 5, 2020, a true and correct copy of
the foregoing was served via the Court’s electronic filing system upon counsel of record, and
served by U.S. Mail, postage pre-paid, on the following:

        George E Asiedu
        105 Stephens Street
        Matteson, IL 60443



                                                /s/ Robert W. Brunner




                                                   8
